Citation Nr: 9922658	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral flat feet, to 
include on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted a claim for a 
nonservice-connected pension, and denied a claim of 
entitlement to service connection for flat feet.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, pes planus 
was first demonstrated during the appellant's active duty 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor bilateral 
pes planus was incurred during the veteran's active service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 38 C.F.R. 
§§  3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for bilateral flat 
feet is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  In this regard, the veteran's service 
medical records are not available and may have been destroyed 
in the 1973 fire at the National Personnel Records Center 
("NPRC").  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the SMRs. Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  The Board is also under a duty 
to advise the claimant to obtain other forms of evidence, 
such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service medical records, and in 
September 1995, the NPRC reported that the veteran's service 
medical records could not be found.  However, the NPRC 
submitted records from the Surgeon General's Office.  The RO 
also contacted the veteran and requested that he provide any 
service medical records, post-service medical records, or 
other information which may be helpful to his claim.  Private 
medical records were subsequently obtained from a private 
health care provider.  Therefore, the Board finds that the RO 
has satisfied its duty to assist under Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).

The veteran contends that he has flat feet as a result of a 
training during service, or, in the alternative, that his 
flat feet were aggravated by his service.

Service connection may be granted for a disorder incurred or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Congenital or developmental defects as such are not 
diseases within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(1998).  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A.        § 
1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b) 
(1998).

The veteran's service medical records consist of a printout, 
obtained from the Surgeon General's Office (SGO), which shows 
treatment for pes planus in February and March of 1945 at the 
Presidio of San Francisco.

In August 1995, the veteran was afforded a VA general medical 
examination.  
On examination, the veteran was noted to be flat-footed.  X-
rays of the feet were normal, except for very minimal 
degenerative changes.  The relevant diagnoses were history of 
degenerative joint disease in the feet, and history of pes 
planus bilaterally.

A report from the Medical Center Orthopaedic Surgery, P.S.C., 
dated in July 1998, shows that the veteran sought treatment 
for bilateral foot pain which he had had since about 1944.  
The diagnosis was bilateral painful flat feet.

A VA examination report, dated in September 1998, shows that 
the veteran complained of bilateral foot pain and 
fatigability, which he had had since about 1944.  On 
examination, the veteran was noted to have significantly flat 
feet, bilaterally.  The diagnosis was bilateral, painful pes 
planus deformity.

The claims file also contains two addendums to the September 
1998 VA examination report, written by the examiner who 
performed that examination.  In the earlier addendum, dated 
in October 1998, the examiner stated that there were no 
actual records to support the veteran's claim of an injury to  
his feet, but that subsequent examinations and interviews did 
seem to support that the veteran injured his feet while in 
service.  The examiner stated that this injury "would or 
could have aggravated his preexisting pes planus.  It is 
feasible to say that it is as likely as not that this 
veteran's feet were injured during his time in the army."  
In the second addendum, dated in January 1999, the examiner 
stated that although the veteran clinically had flat feet, to 
what extent his time in the service effected his current 
status could not be determined, and that any qualitative 
analysis of his condition would in no way address a service-
related injury due to the passage of time and the fact that 
flat feet are progressive.  

A review of the veteran's written statements, a NA Form 
13055, and the transcript of his hearing, held in September 
1997, shows that the veteran asserts that he injured his feet 
during service, such that his pes planus was aggravated 
during service.  He argues that he had no problems with his 
feet prior to service, and that he received hospitalizations 
for his flat feet during service, at the Oakland Bay Hospital 
and the Letterman General Hospital (at the Presidio in San 
Francisco).  He stated that he was given arch supports in 
conjunction with other inservice treatment, to include while 
serving with a topographical engineering unit in Corvallis, 
Oregon, and that he was told to walk on the outside of his 
feet to alleviate the pain.  He further states that although 
his feet were about ten times worse after his service, he 
never received treatment for his flat feet after service 
because military doctors had told him that it was something 
that he would just have to live with.  He states that he had 
tried special shoes and arch supports without success.

In September 1995, the RO denied the veteran's claim, and he 
appealed.  In April 1998, the Board remanded the claim for 
additional development.  In February 1999, after the 
additional development was carried out, the RO affirmed its 
denial.

The evidence shows that the veteran was treated for flat feet 
during his service.  In addition, the veteran has stated that 
he received treatment for his flat feet during service, and 
has named specific facilities and/or places of treatment.  
His statements are considered credible evidence in support of 
his claim.  There is no evidence of an intercurrent injury to 
the feet, and the veteran was found to be flat footed on his 
most recent VA examination.  In an October 1998 addendum, the 
VA examiner stated that it was as likely as not that this 
veteran's feet were injured during his time in the army.  
Given the foregoing objective evidence in the SGO's records 
showing that the veteran received treatment for flat feet 
during service, the veteran's detailed testimony to the 
effect that he had severe flat feet during service, the 
absence of service medical records, the lack of evidence of 
an intercurrent injury, and the current evidence of flat 
feet, the Board finds that, resolving all doubt in the 
veteran's favor, service connection for flat feet is 
warranted.  Service connection for flat feet is therefore 
granted.

In reaching this decision, the Board has considered the VA 
examiner's January 1999 addendum, in which he essentially 
reversed the opinion in his October 1998 addendum.  However, 
it is not entirely clear to the Board why the examiner 
arrived at completely different conclusions on the basis of 
the same evidence.  In addition, a review of the October 1998 
addendum shows that the examiner unequivocally stated that 
the veteran had suffered an injury to his feet during 
service, and nothing in the January 1999 opinion indicates 
that the examiner was disputing his earlier concession that 
the veteran suffered injuries to his feet during service.  
Instead, his January 1999 opinion states that the effect of 
the veteran's service on his flat feet could not be 
determined.  In other words, he appears to acknowledge that 
an injury occurred to the veteran's feet, but that the extent 
of the injury could not be ascertained.  Under such 
circumstances, given the evidence, which includes records of 
an inservice injury, and evidence of a current disability of 
the feet, the Board concludes that the evidence is at least 
in equipoise, and that service connection is warranted.


ORDER

Service connection for flat feet is granted, subject to 
provisions governing the payment of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

